        Case 1:21-cv-00568-HBK Document 8 Filed 04/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JIMMY LEE FRANK,                                  Case No. 1:21-cv-00568-HBK
12                       Petitioner,                    ORDER DENYING PETITIONER’S MOTION
                                                        FOR APPOINTMENT OF COUNSEL
13           v.
                                                        (Doc. No. 7)
14    WARDEN, USP ATWATER,
15                       Respondent.
16

17          Before the court is petitioner’s motion to appoint counsel. (Doc. No. 7). Petitioner, a federal

18   prisoner, has pending a pro se petition for writ of habeas corpus filed under 28 U.S.C. § 2241.

19   (Doc. No. 1). On April 8, 2021, the court directed respondent to file a response to the petition.

20   (Doc. No. 5). Respondent’s response is not yet due. (See Doc. No. 5 at ¶ 1, directing response

21   within sixty days). In his motion, petitioner requests the court to appoint counsel to represent him

22   because he has limited access to the law library and jailhouse lawyers, and he submits the issues in

23   his case are complex. (Id. at 1).

24          There is no automatic, constitutional right to counsel in federal habeas proceedings. See

25   Coleman v. Thompson, 501 U.S. 722, 752 (1991); Anderson v. Heinze, 258 F.2d 479, 481 (9th Cir.

26   1958). The Criminal Justice Act, 18 U.S.C. § 3006A, however, authorizes this court to appoint

27   counsel for a financially eligible person who seeks relief under § 2241 when the “court determines

28   that the interests of justice so require.” Id. at § 3006A(a)(2)(B); see also Chaney v. Lewis, 801 F.2d
                                                        1
        Case 1:21-cv-00568-HBK Document 8 Filed 04/19/21 Page 2 of 2


 1   1191, 1196 (9th Cir. 1986). Moreover, the Rules Governing Section 2254 Cases in the United

 2   States District Courts require the court to appoint counsel: (1) when the court has authorized

 3   discovery upon a showing of good cause and appointment of counsel is necessary for effective

 4   discovery; or (2) when the court has determined that an evidentiary hearing is warranted. Id. at Rs.

 5   6(a) and 8(c).

 6            Here, petitioner was able to file his habeas petition without the aid of counsel, and the court

 7   finds that the claims raised therein do not appear to be complex. Further, the court does not find

 8   the circumstances of this case indicate that appointed counsel is necessary to prevent due process

 9   violations. Based upon the record, the court finds petitioner has not demonstrated that appointment

10   of counsel is necessary at this stage of the proceedings. As noted, respondent’s response is not yet

11   due. Provided petitioner meets the criteria set forth in 18 U.S.C. § 3006A, the court will consider

12   appointing counsel to represent petitioner if the court later finds good cause to permit discovery or

13   if the court decides that an evidentiary hearing is warranted in this matter.

14            Accordingly, it is ORDERED:

15            Petitioner’s motion for appointment of counsel (Doc. No. 7) is DENIED without

16            prejudice.

17
     IT IS SO ORDERED.
18

19
     Dated:      April 18, 2021
20                                                        HELENA M. BARCH-KUCHTA
                                                          UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                         2
